982 F.2d 529
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jimmy PHILLIPS, aka Isa Abd'allah Ramadan Shabazz,Petitioner-Appellant,v.Stephen KAISER, Respondent-Appellee.
No. 92-6172.
United States Court of Appeals, Tenth Circuit.
Dec. 8, 1992.

Before LOGAN and EBEL, Circuit Judges, and BARRETT, Senior Circuit Judge.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
This matter is before us on appellant Jimmy Phillips' (aka Isa Abd'allah Ramadan Shabazz) motion for leave to proceed on appeal without prepayment of costs or fees and application for a certificate of probable cause.   Appellant seeks review of the district court's denial of relief from that court's earlier judgment which rejected appellant's claims.   The earlier judgment has previously been before this court on appellant's similar application.   We denied relief by order entered June 1, 1989.   Phillips v. Kaiser, No. 89-6082 (10th Cir.).


2
We have examined the district court's order of April 30, 1992, and are satisfied that it analyzed the matter correctly and properly denied relief.   Appellant can make no rational argument on law or facts in support of the issues raised on appeal.   See 28 U.S.C. § 1915(a);   Coppedge v. United States, 369 U.S. 438 (1962).   He can make no sufficient showing of a federal right necessary for the issuance of a certificate of probable cause under 28 U.S.C. § 2255.   We therefore deny the motion for leave to proceed on appeal without prepayment of costs and fees and the application for a certificate of probable cause.   The appeal is dismissed.


3
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3